DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 12/15/2021. 
Claims 1-20 are canceled. 
Claims 21, 29, and 37 are currently amended. 
Claims 21-40 are currently pending and examined below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-22, 25-30, 33-38 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 21-22, 25-30, 33-38 and 40 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 21 recites, in part, the limitations of A […] method for attributing […] traffic to a corresponding media content item, the method comprising: receiving […] traffic data […] associated with a media content item provider, the traffic data comprising collected […] events of one or more […] visitors; receiving a […] log data of a plurality of media content items related to the media content item provider; assessing […] traffic data during a time period extending at least of one of before and after one of the plurality of media content items; determining a 2019 Revised Patent Subject Matter Eligibility Guidance).
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered mathematical calculations at least because the claims determine a variance, disregarding traffic data above a value multiplied by the determined variance to determine a modified variance from the trend line, designating a duration of time as a peak based on the modified variance, and identifying the amount of traffic that is attributable to media content item. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations), and/or mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)) (Step 2A, Prong 1, Yes). 
Claim 21 recites the additional element(s) of “computer-implemented,” “web,” “a transmission of”, “from a server”, “pixel tracking”, and “web page”.  The additional element(s) “computer-implemented” and “a server” are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) of “computer-implemented,” “web,” “a transmission of”, “from a server”, “pixel tracking”, and “web page” are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements of “computer-implemented,” “web,” “a transmission of”, “from a server”, “pixel tracking”, and “web page” amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of  “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional element of “pixel tracking” also amounts to adding insignificant extra-solution activity. The additional elements of “computer-implemented,” “web,” “a transmission of”, “from a server”, “pixel tracking”, and “web page” also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional element of “pixel tracking” also amounts to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least ¶ 27 of US 2011/0055021 A1 and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser' s back and forth button functionality, presenting offers and gathering statistics). With regard to the remaining additional elements, they also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 22 and 25-28 also recite limitations that are similar to the abstract ideas identified with respect to claim 21 (i.e., mathematical concepts and/or mental processes). Claims 22 and 25-28 do not recite any additional elements other than those recited in claim 21. Therefore, for the same reasons set forth with respect to claim 21, claims 22 and 25-28 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 29 recites, in part, the limitations of […] evaluating user input relating to […] published content, […] for evaluating user input relating to […] published content […]: receiving […] traffic data […] associated with a media content item provider, the traffic data comprising collected […] events of one or more […] visitors; receiving a […] log data of a plurality of media content items related to the media content item provider; assessing […] traffic data during a time period extending at least one of before and after one of the plurality of media content items; determining a variance from a trend line fit to the determined […] traffic data; disregarding […] traffic data above a value multiplied by the determined variance to determine a modified “A computer system […] the system comprising,” “electronic,” “a transmission of”, “from a server”, “pixel tracking”, “web page,” and “web”. However, for the same reasons set forth with respect to claim 21, claim 29 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 30 and 33-36 also recite limitations that are similar to the abstract ideas identified with respect to claim 29 (i.e., mathematical concepts and/or mental processes). Claims 30 and 33-36 do not recite any additional elements other than those recited in claim 29. Therefore, for the same reasons set forth with respect to claim 29, claims 30 and 33-36 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 37 recites substantially similar limitations as claim 21. Therefore, claim 37 also recites an abstract idea for the same reasons set forth with respect to claim 21. Claim 37 recites the additional elements of “A non-transitory computer-readable medium storing instructions, when executed by a computer system causes the computer system to,” “a transmission of”, “from a server”, “pixel tracking”, “web page,” and “web.” However, for the same reasons set forth with respect to claim 21, claim 37 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 38 and 40 also recite limitations that are similar to the abstract ideas identified with respect to claim 37 (i.e., mathematical concepts and/or mental processes). Claims 38 and 40 do not recite any additional elements other than those recited in claim 37. Therefore, for the same reasons set forth with respect to claim 37, claims 38 and 40 also do not integrate the 

Prior Art
The Examiner notes that after a thorough search on the claims as currently amended, the claims still overcome prior art. The closest prior art are the following: 
a.	Kitts et al. (US 2015/0341684 A1) discloses a system and method for web spike attribution. However, the provisional applications did not provide sufficient disclosure to render the non-provision application applicable to reject the claims. 
b.	Chickering et al. (US 2007/0055477 A1) discloses the concept of detecting outliers in different data slices to enhance accuracy of predictions. 
c.	Garcia-Franco et al. (US Patent No. 7,668,946 B1) discloses the concept of evaluating or predicting traffic volume.

Allowable Subject Matter
Claims 23-24, 31-32, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument: “An improvement in the technical field has been excessively demonstrated on the record, such that an improvement cannot reasonably be doubted. The specification, for example, explains advances in the technical field. The specification first describes the problem that existed in the art, and a solution that the claimed embodiment provides. […] Excluding nearly the entire claim from being considered an ‘additional element’ is wildly inconsistent with the 2019 PEG and the 2019 PEG Examples. As discussed above, the claim does not actually recite abstract ideas, thus the entire claim would recite additional elements. […] The above limitations are not mathematical concepts, not mental processes and are not methods of organizing human activity. […] The additional elements are not nominal […]. It is plainly not practical to mentally perform these steps. […] Similarly, as amended, the claims […] are not nominal and parallels Example 37. […] The claims do not actually explicitly recite steps that count as mathematical concepts for Section 101 purposes […].  Examiner dismisses Examples 38 and 39 because the ‘facts of the application here do not uniquely match the facts in Examples 38 and 39.’ The purpose for citing the Examples appears to have been overlooked.”

	In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regard to the argument that the specification explains how the claimed invention provides an improvement to the technical field, the Examiner respectfully disagrees. The claimed invention at best provides an improvement entirely in the realm of the abstract idea. The additional elements identified above are being used as tools, in their ordinary capacity, to perform the abstract idea. The Examiner suggests incorporating the objected to claims into independent form to make the claims patent-eligible. 
With regard to the argument that many of the limitations should be considered additional elements, the Examiner respectfully disagrees. All limitations that are considered additional elements (i.e., limitations that do not fall within the enumerated groupings of abstract ideas in Prong 1) are identified and addressed in Prong 2 and in Step 2B. 
“[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
With regard to the argument that the claims do not recite a mental process, the Examiner respectfully disagrees. As explained above, “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified above do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
With regard to the argument that the claims are patent-eligible for reasons similar to claim 2 of Example 37, the Examiner respectfully disagrees. As an initial matter, the Examiner notes that “examples should not be used as a basis for a subject matter eligibility rejection” (see May 2016 101 Memo). However, for the sake of advancing prosecution, claim 2 of Example 37 was patent-eligible because it did not recite any of the enumerated abstract ideas. The 
With regard to the argument that the claims are patent-eligible for reasons similar to Examples 38 and 39, the Examiner respectfully disagrees. The facts of the application here do not uniquely match the facts in Examples 38 and 39. The claimed invention in Example 38 is directed towards the simulation of an analog audio mixer. The claimed invention in Example 39 is directed towards training a neural network for facial detection. The claimed invention here is directed towards attributing web traffic to a corresponding media content item. 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681